DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/04/2022 have been fully considered but they are not persuasive. Examiner has thoroughly reviewed applicant’s arguments but firmly believes the cited reference to reasonably and properly meet the claimed limitations i.e. that assigning a first wireless access point from the set as being a default wireless access point in which to provide the mobile communication device wireless connectivity to the remote network. Examiner respectfully direct the Application to paragraph, 0095, Yang et al where discloses that after determining the network quality obtained when the terminal accesses the network by using the Internet-accessible hotspot, the terminal may further sequence Internet-accessible hotspots according to the determined network quality, and then display identifiers for example, names of the Internet-accessible hotspots of the Internet-accessible hotspots in sequence. In this way, the user may select the WI-FI hotspot with optimal Internet surfing experience according to the sequenced identifiers that are of the Internet-accessible hotspots and that are displayed on the terminal. In paragraph, 0135-0136, Yang et al where discloses that for example, if it is currently detected that the target WI-FI hotspot is the Internet-accessible hotspot, that is, the network type of the target WI-FI hotspot is “Internet accessibility”, but an obtained historical record indicates that the network type of the target WI-FI hotspot is “login authentication required”, it indicates that the current detection result may be inaccurate. If it is currently detected that the target WI-FI hotspot is the authentication hotspot, that is, the network type of the target WI-FI hotspot is “login authentication required”, but an obtained historical record indicates that the network type of the target WI-FI hotspot is “Internet accessibility”, it indicates that the current detection result may be inaccurate. If it is currently detected that the target WI-FI hotspot is the Internet-inaccessible hotspot, that is, the network type of the target WI-FI hotspot is “Internet inaccessibility”, but an obtained historical record indicates that the network type of the target WI-FI hotspot is “Internet accessibility”, it indicates that the current detection result may be inaccurate, the network type is recorded twice in a historical record, and the historical record includes one record that the network type of the WI-FI hotspot is Internet inaccessibility, it is learned that the historical record of the network type of the WI-FI hotspot is Internet inaccessibility, or if the network type is recorded three times or more in a historical record, and that the network type of the WI-FI hotspot is Internet inaccessibility is recorded at a rate of greater than or equal to 50%, it is learned that the historical record of the network type of the WI-FI hotspot is Internet inaccessibility.
Additionally, the examiner has given the claim language its broadest reasonable interpretation. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Anticipatory reference need not duplicate, word for word, what is in claims; anticipation can occur when claimed limitation is “inherent” or otherwise implicit in relevant reference (Standard Havens products Incorporated v. Gencor Industries Incorporated, 21 USPQ2d 1321). Applicant always has the opportunity to amend the claims during prosecution, and broad interpreted by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).
Examiner’s Note: The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP 2123).  Therefore, Applicant, in preparing the response, must fully consider the entire disclosure of the cited references as potentially teaching all or part of the claimed invention, including the context of the cited passages as taught by the prior art disclosed by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, 11-14, 16-19, 23 and 25-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al (20210235370). 
Regarding claim 1, Yang et al discloses, a method comprising (fig. 1-8): 
tracking multiple instances of a mobile communication device wirelessly connecting to each of multiple wireless access points at different times to access a remote network (¶ 0008, 0094, when a user enters an area, and a WLAN function of a terminal of the user is enabled, the terminal may scan a WI-FI hotspot in the area to obtain all WI-FI hotspots by means of scanning, then select, from all the WI-FI hotspots obtained by means of scanning, an Internet-accessible hotspot in which the terminal can normally access the Internet after being connected to the Internet-accessible hotspot, ¶ 0135-0136, determine whether a detection result is correct, the terminal may compare the detection result with a historical detection record after determining the network type of the target WI-FI hotspot, the network type is recorded three times or more in a historical record); 
based on the tracking, determining a set of the multiple wireless access points that reside in a first geographical region (airport, fig. 1) (¶ 0009, 0063, 0136, the terminal scans the WI-FI hotspot in the area in which the terminal is located to obtain all the WI-FI hotspots in the area, then determines the Internet-accessible hotspot from the WI-FI hotspots obtained by means of scanning, and determines the network quality obtained when the terminal accesses the network by using the Internet-accessible hotspot); and 
assigning a first wireless access point from the set as being a default wireless access point in which to provide the mobile communication device wireless connectivity to the remote network (¶ 0009, 0095, after determining the network quality obtained when the terminal accesses the network by using the Internet-accessible hotspot, the terminal may further sequence Internet-accessible hotspots according to the determined network quality, and then display identifiers for example, names of the Internet-accessible hotspots of the Internet-accessible hotspots in sequence. In this way, the user may select the WI-FI hotspot with optimal Internet surfing experience according to the sequenced identifiers that are of the Internet-accessible hotspots and that are displayed on the terminal, ¶ 0109, 0135-0136, determine whether a detection result is correct, the terminal may compare the detection result with a historical detection record after determining the network type of the target WI-FI hotspot, the network type is recorded three times or more in a historical record).
	Regarding claim 2, Yang et al discloses, assigning the first wireless access point as the default wireless access point in response to detecting highest usage of the mobile communication device establishing wireless connectivity with the first wireless access point to access the remote network (see above, further, ¶ 0146, 0157, determining a network congestion hotspot detected by the scanning, wherein the network congestion hotspot is a first WI-FI hotspot to which the terminal cannot be successfully connect or a second Wi-Fi hotspot in which the Internet accessed by the terminal is in jitter after the terminal connects to the network congestion hotspot).
	Regarding claim 3, Yang et al discloses, assigning the first wireless access point as the default wireless access point depending on a number of the multiple instances in which the mobile communication device establishes wireless connectivity with the first wireless access point to access the remote network while in the first geographical region (¶ 0008, 0094, when a user enters an area, and a WLAN function of a terminal of the user is enabled, the terminal may scan a WI-FI hotspot in the area to obtain all WI-FI hotspots by means of scanning, then select, from all the WI-FI hotspots obtained by means of scanning, an Internet-accessible hotspot in which the terminal can normally access the Internet after being connected to the Internet-accessible hotspot, ¶ 0135-0136, determine whether a detection result is correct, the terminal may compare the detection result with a historical detection record after determining the network type of the target WI-FI hotspot, the network type is recorded three times or more in a historical record, ¶ 0109, 0135-0136, determine whether a detection result is correct, the terminal may compare the detection result with a historical detection record after determining the network type of the target WI-FI hotspot, the network type is recorded three times or more in a historical record).
	Regarding claim 4, Yang et al discloses, subsequent to assigning the first wireless access point as being the default wireless access point, receiving a command to connect the mobile communication device to the remote network while the mobile communication device resides in the first geographical region (¶ 0008, 0094, when a user enters an area, and a WLAN function of a terminal of the user is enabled, the terminal may scan a WI-FI hotspot in the area to obtain all WI-FI hotspots by means of scanning, then select, from all the WI-FI hotspots obtained by means of scanning, an Internet-accessible hotspot in which the terminal can normally access the Internet after being connected to the Internet-accessible hotspot, ¶ 0135-0136, determine whether a detection result is correct, the terminal may compare the detection result with a historical detection record after determining the network type of the target WI-FI hotspot, the network type is recorded three times or more in a historical record); and 
in response to receiving the command, selecting the default wireless access point to establish a wireless connection with the mobile communication device (¶ 0009, 0095, after determining the network quality obtained when the terminal accesses the network by using the Internet-accessible hotspot, the terminal may further sequence Internet-accessible hotspots according to the determined network quality, and then display identifiers for example, names of the Internet-accessible hotspots of the Internet-accessible hotspots in sequence. In this way, the user may select the WI-FI hotspot with optimal Internet surfing experience according to the sequenced identifiers that are of the Internet-accessible hotspots and that are displayed on the terminal, ¶ 0008, 0109, 0135-0136, determine whether a detection result is correct, the terminal may compare the detection result with a historical detection record after determining the network type of the target WI-FI hotspot, the network type is recorded three times or more in a historical record, then select, from all the WI-FI hotspots obtained by means of scanning, an Internet-accessible hotspot in which the terminal can normally access the Internet after being connected to the Internet-accessible hotspot, and determine network quality obtained when the terminal accesses a network by using the Internet-accessible hotspot).
	Regarding claims 5, 26, Yang et al discloses, subsequent to assigning the first wireless access point as being the default wireless access point, receiving a command to connect the mobile communication device to the remote network; and in response to receiving the command: i) obtaining discovery information indicating a group of wireless access points present in a vicinity of the mobile communication device, and ii) in response to detecting presence of the default wireless access point in the group as indicated by the discovery information, selecting the default wireless access point to establish a wireless connection with the mobile communication device (fig. 3-7, ¶ 0009, 0095, after determining the network quality obtained when the terminal accesses the network by using the Internet-accessible hotspot, the terminal may further sequence Internet-accessible hotspots according to the determined network quality, and then display identifiers for example, names of the Internet-accessible hotspots of the Internet-accessible hotspots in sequence. In this way, the user may select the WI-FI hotspot with optimal Internet surfing experience according to the sequenced identifiers that are of the Internet-accessible hotspots and that are displayed on the terminal, ¶ 0008, 0109, 0135-0136, determine whether a detection result is correct, the terminal may compare the detection result with a historical detection record after determining the network type of the target WI-FI hotspot, the network type is recorded three times or more in a historical record, then select, from all the WI-FI hotspots obtained by means of scanning, an Internet-accessible hotspot in which the terminal can normally access the Internet after being connected to the Internet-accessible hotspot, and determine network quality obtained when the terminal accesses a network by using the Internet-accessible hotspot).
	Regarding claims 6, 27, Yang et al discloses, wherein the set is a first set, wherein the default wireless access point is a first default access point, the method further comprising: based on the tracking, determining a second set of the multiple wireless access points that reside in a second geographical region (¶ 0009, 0063, the terminal scans the WI-FI hotspot in the area in which the terminal is located to obtain all the WI-FI hotspots in the area, then determines the Internet-accessible hotspot from the WI-FI hotspots obtained by means of scanning, and determines the network quality obtained when the terminal accesses the network by using the Internet-accessible hotspot); and assigning a second wireless access point from the second set as being a second default wireless access point in which to provide the mobile communication device wireless connectivity to the remote network (¶ 0009, 0063, the terminal scans the WI-FI hotspot in the area in which the terminal is located to obtain all the WI-FI hotspots in the area, then determines the Internet-accessible hotspot from the WI-FI hotspots obtained by means of scanning, and determines the network quality obtained when the terminal accesses the network by using the Internet-accessible hotspot, ¶ 0068, 0086, the network architecture includes at least two WI-FI hotspots, the at least two WI-FI hotspots are located in one public area, ¶ 0003, public places such as an airport and a restaurant, ¶ 0008, 0109, 0135-0136, determine whether a detection result is correct, the terminal may compare the detection result with a historical detection record after determining the network type of the target WI-FI hotspot, the network type is recorded three times or more in a historical record, then select, from all the WI-FI hotspots obtained by means of scanning, an Internet-accessible hotspot in which the terminal can normally access the Internet after being connected to the Internet-accessible hotspot, and determine network quality obtained when the terminal accesses a network by using the Internet-accessible hotspot).
Regarding claims 7, 28, Yang et al discloses, based on respective time information associated with the instances of mobile communication device wirelessly connecting with each of the multiple wireless access points, classifying the first default wireless access point and the second default wireless access point (fig. 6-7, ¶ 0008, 0094, when a user enters an area, and a WLAN function of a terminal of the user is enabled, the terminal may scan a WI-FI hotspot in the area to obtain all WI-FI hotspots by means of scanning, then select, from all the WI-FI hotspots obtained by means of scanning, an Internet-accessible hotspot in which the terminal can normally access the Internet after being connected to the Internet-accessible hotspot, ¶ 0135-0136, determine whether a detection result is correct, the terminal may compare the detection result with a historical detection record after determining the network type of the target WI-FI hotspot, the network type is recorded three times or more in a historical record, ¶ 0008, 0109, 0135-0136, determine whether a detection result is correct, the terminal may compare the detection result with a historical detection record after determining the network type of the target WI-FI hotspot, the network type is recorded three times or more in a historical record, then select, from all the WI-FI hotspots obtained by means of scanning, an Internet-accessible hotspot in which the terminal can normally access the Internet after being connected to the Internet-accessible hotspot, and determine network quality obtained when the terminal accesses a network by using the Internet-accessible hotspot).
	Regarding claim 11, Yang et al discloses, wherein determining the set of multiple wireless access points that reside in the geographical region includes: producing a confidence value indicating a likelihood that the default wireless access point is a network of a particular type (fig. 6-7, ¶ 0008, 0094, when a user enters an area, and a WLAN function of a terminal of the user is enabled, the terminal may scan a WI-FI hotspot in the area to obtain all WI-FI hotspots by means of scanning, then select, from all the WI-FI hotspots obtained by means of scanning, an Internet-accessible hotspot in which the terminal can normally access the Internet after being connected to the Internet-accessible hotspot, ¶ 0135-0136, determine whether a detection result is correct, the terminal may compare the detection result with a historical detection record after determining the network type of the target WI-FI hotspot, the network type is recorded three times or more in a historical record, ¶ 0008, 0109, 0135-0136, determine whether a detection result is correct, the terminal may compare the detection result with a historical detection record after determining the network type of the target WI-FI hotspot, the network type is recorded three times or more in a historical record, then select, from all the WI-FI hotspots obtained by means of scanning, an Internet-accessible hotspot in which the terminal can normally access the Internet after being connected to the Internet-accessible hotspot, and determine network quality obtained when the terminal accesses a network by using the Internet-accessible hotspot).
	Regarding claim 13, Yang et al discloses, a system comprising (fig. 1-8): 
communication management hardware operative (fig. 2, 8), to: 
track multiple instances of a mobile communication device wirelessly connecting to each of multiple wireless access points at different times to access a remote network (¶ 0008, 0094, when a user enters an area, and a WLAN function of a terminal of the user is enabled, the terminal may scan a WI-FI hotspot in the area to obtain all WI-FI hotspots by means of scanning, then select, from all the WI-FI hotspots obtained by means of scanning, an Internet-accessible hotspot in which the terminal can normally access the Internet after being connected to the Internet-accessible hotspot, ¶ 0135-0136, determine whether a detection result is correct, the terminal may compare the detection result with a historical detection record after determining the network type of the target WI-FI hotspot, the network type is recorded three times or more in a historical record);
based on the tracking, determine a set of the multiple wireless access points that reside in a first geographical region (airport, fig. 1) (¶ 0009, 0063, the terminal scans the WI-FI hotspot in the area in which the terminal is located to obtain all the WI-FI hotspots in the area, then determines the Internet-accessible hotspot from the WI-FI hotspots obtained by means of scanning, and determines the network quality obtained when the terminal accesses the network by using the Internet-accessible hotspot); and 
assign a first wireless access point from the set as being a default wireless access point in which to provide the mobile communication device wireless connectivity to the remote network (¶ 0009, 0095, after determining the network quality obtained when the terminal accesses the network by using the Internet-accessible hotspot, the terminal may further sequence Internet-accessible hotspots according to the determined network quality, and then display identifiers for example, names of the Internet-accessible hotspots of the Internet-accessible hotspots in sequence. In this way, the user may select the WI-FI hotspot with optimal Internet surfing experience according to the sequenced identifiers that are of the Internet-accessible hotspots and that are displayed on the terminal, ¶ 0109, 0135-0136, determine whether a detection result is correct, the terminal may compare the detection result with a historical detection record after determining the network type of the target WI-FI hotspot, the network type is recorded three times or more in a historical record, then select, from all the WI-FI hotspots obtained by means of scanning, an Internet-accessible hotspot in which the terminal can normally access the Internet after being connected to the Internet-accessible hotspot, and determine network quality obtained when the terminal accesses a network by using the Internet-accessible hotspot).
Regarding claim 14, Yang et al discloses, wherein the communication management hardware is further operative to: assign the first wireless access point as the default wireless access point in response to detecting that the mobile communication device most frequently amongst the multiple instances establishes wireless connectivity with the first wireless access point to access the remote network (¶ 0008, 0094, when a user enters an area, and a WLAN function of a terminal of the user is enabled, the terminal may scan a WI-FI hotspot in the area to obtain all WI-FI hotspots by means of scanning, then select, from all the WI-FI hotspots obtained by means of scanning, an Internet-accessible hotspot in which the terminal can normally access the Internet after being connected to the Internet-accessible hotspot, ¶ 0135-0136, determine whether a detection result is correct, the terminal may compare the detection result with a historical detection record after determining the network type of the target WI-FI hotspot, the network type is recorded three times or more in a historical record, ¶ 0008, 0109, 0135-0136, determine whether a detection result is correct, the terminal may compare the detection result with a historical detection record after determining the network type of the target WI-FI hotspot, the network type is recorded three times or more in a historical record, then select, from all the WI-FI hotspots obtained by means of scanning, an Internet-accessible hotspot in which the terminal can normally access the Internet after being connected to the Internet-accessible hotspot, and determine network quality obtained when the terminal accesses a network by using the Internet-accessible hotspot).
	Regarding claim 16, Yang et al discloses, wherein the communication management hardware is further operative to: subsequent to assigning the first wireless access point as being the default wireless access point, receiving a command to connect the mobile communication device to the remote network while the mobile communication device resides in the first geographical region; and in response to receiving the command, selecting the default wireless access point to establish a wireless connection with the mobile communication device (¶ 0008, 0094, when a user enters an area, and a WLAN function of a terminal of the user is enabled, the terminal may scan a WI-FI hotspot in the area to obtain all WI-FI hotspots by means of scanning, then select, from all the WI-FI hotspots obtained by means of scanning, an Internet-accessible hotspot in which the terminal can normally access the Internet after being connected to the Internet-accessible hotspot, ¶ 0135-0136, determine whether a detection result is correct, the terminal may compare the detection result with a historical detection record after determining the network type of the target WI-FI hotspot, the network type is recorded three times or more in a historical record, ¶ 0009, 0095, after determining the network quality obtained when the terminal accesses the network by using the Internet-accessible hotspot, the terminal may further sequence Internet-accessible hotspots according to the determined network quality, and then display identifiers for example, names of the Internet-accessible hotspots of the Internet-accessible hotspots in sequence. In this way, the user may select the WI-FI hotspot with optimal Internet surfing experience according to the sequenced identifiers that are of the Internet-accessible hotspots and that are displayed on the terminal, ¶ 0008, 0109, 0135-0136, determine whether a detection result is correct, the terminal may compare the detection result with a historical detection record after determining the network type of the target WI-FI hotspot, the network type is recorded three times or more in a historical record, then select, from all the WI-FI hotspots obtained by means of scanning, an Internet-accessible hotspot in which the terminal can normally access the Internet after being connected to the Internet-accessible hotspot, and determine network quality obtained when the terminal accesses a network by using the Internet-accessible hotspot0).
	Regarding claim 17, Yang et al discloses, wherein the communication management hardware is further operative to: subsequent to assigning the first wireless access point as being the default wireless access point, receive a command to connect the mobile communication device to the remote network; and in response to receipt of the command: i) obtain discovery information indicating a group of wireless access points present in a vicinity of the mobile communication device, and ii) in response to detecting presence of the default wireless access point in the group as indicated by the discovery information, select the default wireless access point to establish a wireless connection with the mobile communication device(¶ 0008, 0094, when a user enters an area, and a WLAN function of a terminal of the user is enabled, the terminal may scan a WI-FI hotspot in the area to obtain all WI-FI hotspots by means of scanning, then select, from all the WI-FI hotspots obtained by means of scanning, an Internet-accessible hotspot in which the terminal can normally access the Internet after being connected to the Internet-accessible hotspot, ¶ 0109, 0135-0136, determine whether a detection result is correct, the terminal may compare the detection result with a historical detection record after determining the network type of the target WI-FI hotspot, the network type is recorded three times or more in a historical record, ¶ 0009, 0095, after determining the network quality obtained when the terminal accesses the network by using the Internet-accessible hotspot, the terminal may further sequence Internet-accessible hotspots according to the determined network quality, and then display identifiers for example, names of the Internet-accessible hotspots of the Internet-accessible hotspots in sequence. In this way, the user may select the WI-FI hotspot with optimal Internet surfing experience according to the sequenced identifiers that are of the Internet-accessible hotspots and that are displayed on the terminal).
Regarding claim 18, Yang et al discloses, wherein the set is a first set, wherein the default wireless access point is a first default access point, the communication management hardware further operative to: based on the tracking, determine a second set of the multiple wireless access points that reside in a second geographical region; and assign a second wireless access point from the second set as being a second default wireless access point in which to provide the mobile communication device wireless connectivity to the remote network (¶ 0009, 0063, the terminal scans the WI-FI hotspot in the area in which the terminal is located to obtain all the WI-FI hotspots in the area, then determines the Internet-accessible hotspot from the WI-FI hotspots obtained by means of scanning, and determines the network quality obtained when the terminal accesses the network by using the Internet-accessible hotspot, ¶ 0068, 0086, the network architecture includes at least two WI-FI hotspots, the at least two WI-FI hotspots are located in one public area, ¶ 0003, public places such as an airport and a restaurant, ¶ 0008, 0109, 0135-0136, determine whether a detection result is correct, the terminal may compare the detection result with a historical detection record after determining the network type of the target WI-FI hotspot, the network type is recorded three times or more in a historical record, then select, from all the WI-FI hotspots obtained by means of scanning, an Internet-accessible hotspot in which the terminal can normally access the Internet after being connected to the Internet-accessible hotspot, and determine network quality obtained when the terminal accesses a network by using the Internet-accessible hotspot).
Regarding claim 19, Yang et al discloses, wherein the communication management hardware is further operative to: based on respective time information associated with the instances of mobile communication device wirelessly connecting with each of the multiple wireless access points, classify the first default wireless access point and the second default wireless access point (fig. 6-7, ¶ 0008, 0094, when a user enters an area, and a WLAN function of a terminal of the user is enabled, the terminal may scan a WI-FI hotspot in the area to obtain all WI-FI hotspots by means of scanning, then select, from all the WI-FI hotspots obtained by means of scanning, an Internet-accessible hotspot in which the terminal can normally access the Internet after being connected to the Internet-accessible hotspot, ¶ 0135-0136, determine whether a detection result is correct, the terminal may compare the detection result with a historical detection record after determining the network type of the target WI-FI hotspot, the network type is recorded three times or more in a historical record, ¶ 0008, 0109, 0135-0136, determine whether a detection result is correct, the terminal may compare the detection result with a historical detection record after determining the network type of the target WI-FI hotspot, the network type is recorded three times or more in a historical record, then select, from all the WI-FI hotspots obtained by means of scanning, an Internet-accessible hotspot in which the terminal can normally access the Internet after being connected to the Internet-accessible hotspot, and determine network quality obtained when the terminal accesses a network by using the Internet-accessible hotspot).
Regarding claim 23, Yang et al discloses, wherein the communication management hardware is further operative to: produce a confidence value indicating a likelihood that the default wireless access point supports a network of a particular type (fig. 6-7, ¶ 0008, 0094, when a user enters an area, and a WLAN function of a terminal of the user is enabled, the terminal may scan a WI-FI hotspot in the area to obtain all WI-FI hotspots by means of scanning, then select, from all the WI-FI hotspots obtained by means of scanning, an Internet-accessible hotspot in which the terminal can normally access the Internet after being connected to the Internet-accessible hotspot, ¶ 0135-0136, determine whether a detection result is correct, the terminal may compare the detection result with a historical detection record after determining the network type of the target WI-FI hotspot, the network type is recorded three times or more in a historical record, ¶ 0008, 0109, 0135-0136, determine whether a detection result is correct, the terminal may compare the detection result with a historical detection record after determining the network type of the target WI-FI hotspot, the network type is recorded three times or more in a historical record, then select, from all the WI-FI hotspots obtained by means of scanning, an Internet-accessible hotspot in which the terminal can normally access the Internet after being connected to the Internet-accessible hotspot, and determine network quality obtained when the terminal accesses a network by using the Internet-accessible hotspot).
Regarding claim 25, Yang et al discloses, Computer-readable storage hardware having instructions stored thereon, the instructions (¶ 0035, 0076, fig. 2 and 8), 
 when carried out by computer processor hardware (¶ 0035, 0076, fig. 2 and 8), cause the computer processor hardware to: 
track multiple instances of a mobile communication device wirelessly connecting to each of multiple wireless access points at different times to access a remote network (¶ 0008, 0094, 0116-0117, when a user enters an area, and a WLAN function of a terminal of the user is enabled, the terminal may scan a WI-FI hotspot in the area to obtain all WI-FI hotspots by means of scanning, then select, from all the WI-FI hotspots obtained by means of scanning, an Internet-accessible hotspot in which the terminal can normally access the Internet after being connected to the Internet-accessible hotspot, ¶ 0135-0136, determine whether a detection result is correct, the terminal may compare the detection result with a historical detection record after determining the network type of the target WI-FI hotspot, the network type is recorded three times or more in a historical record);
 based on the tracking, determine a set of the multiple wireless access points that reside in a first geographical region (airport, fig. 1) (¶ 0009, 0063, the terminal scans the WI-FI hotspot in the area in which the terminal is located to obtain all the WI-FI hotspots in the area, then determines the Internet-accessible hotspot from the WI-FI hotspots obtained by means of scanning, and determines the network quality obtained when the terminal accesses the network by using the Internet-accessible hotspot); and 
assign a first wireless access point from the set as being a default wireless access point in which to provide the mobile communication device wireless connectivity to the remote network (¶ 0009, 0095, after determining the network quality obtained when the terminal accesses the network by using the Internet-accessible hotspot, the terminal may further sequence Internet-accessible hotspots according to the determined network quality, and then display identifiers for example, names of the Internet-accessible hotspots of the Internet-accessible hotspots in sequence. In this way, the user may select the WI-FI hotspot with optimal Internet surfing experience according to the sequenced identifiers that are of the Internet-accessible hotspots and that are displayed on the terminal, ¶ 0008, 0109, 0133-0136, determine whether a detection result is correct, the terminal may compare the detection result with a historical detection record after determining the network type of the target WI-FI hotspot, the network type is recorded three times or more in a historical record, then select, from all the WI-FI hotspots obtained by means of scanning, an Internet-accessible hotspot in which the terminal can normally access the Internet after being connected to the Internet-accessible hotspot, and determine network quality obtained when the terminal accesses a network by using the Internet-accessible hotspot).
Regarding claim 26, Yang et al discloses, subsequent to assigning the first wireless access point as being the default wireless access point in the first geographical region, receiving a command requesting to provide the mobile communication device access to the remote network during a condition in which the mobile communication device resides in the first geographical region; in response to the command, determining identities of wireless access points in wireless communication range of the mobile communication device; and in response to detecting that the default wireless access point matches one of the determined identities, selecting the default wireless access point to establish a new wireless connection with the mobile communication device as requested by the command (¶ 0009, 0095, after determining the network quality obtained when the terminal accesses the network by using the Internet-accessible hotspot, the terminal may further sequence Internet-accessible hotspots according to the determined network quality, and then display identifiers for example, names of the Internet-accessible hotspots of the Internet-accessible hotspots in sequence. In this way, the user may select the WI-FI hotspot with optimal Internet surfing experience according to the sequenced identifiers that are of the Internet-accessible hotspots and that are displayed on the terminal, ¶ 0008, 0109, 0133-0136, determine whether a detection result is correct, the terminal may compare the detection result with a historical detection record after determining the network type of the target WI-FI hotspot, the network type is recorded three times or more in a historical record, then select, from all the WI-FI hotspots obtained by means of scanning, an Internet-accessible hotspot in which the terminal can normally access the Internet after being connected to the Internet-accessible hotspot, and determine network quality obtained when the terminal accesses a network by using the Internet-accessible hotspot, ¶ 0116-0117, After successfully connecting to the target WI-FI hotspot, the terminal may detect a network type of the target WI-FI hotspot. Specifically, the terminal may send a detection request to a server by using the target WI-FI hotspot. In addition, detection waiting timeout duration may be set to determine whether the response code returned by the target WI-FI hotspot is received within the detection waiting timeout duration. The server sends the response code to the target WI-FI hotspot after receiving the detection request sent by the target WI-FI hotspot.).
Regarding claim 27, Yang et al discloses, wherein the determined identities includes a first identity and a second identity, the first identity being an identity of the first wireless access point in the first geographical region, the second identity being an identity of a second wireless access point in the first geographical region; and wherein detecting that the default wireless access point matches one of the determined identities includes: matching the first identity with an identity of the default wireless access point (¶ 0009, 0095, after determining the network quality obtained when the terminal accesses the network by using the Internet-accessible hotspot, the terminal may further sequence Internet-accessible hotspots according to the determined network quality, and then display identifiers for example, names of the Internet-accessible hotspots of the Internet-accessible hotspots in sequence. In this way, the user may select the WI-FI hotspot with optimal Internet surfing experience according to the sequenced identifiers that are of the Internet-accessible hotspots and that are displayed on the terminal, ¶ 0008, 0109, 0133-0136, determine whether a detection result is correct, the terminal may compare the detection result with a historical detection record after determining the network type of the target WI-FI hotspot, the network type is recorded three times or more in a historical record, then select, from all the WI-FI hotspots obtained by means of scanning, an Internet-accessible hotspot in which the terminal can normally access the Internet after being connected to the Internet-accessible hotspot, and determine network quality obtained when the terminal accesses a network by using the Internet-accessible hotspot, ¶ 0116-0117, After successfully connecting to the target WI-FI hotspot, the terminal may detect a network type of the target WI-FI hotspot. Specifically, the terminal may send a detection request to a server by using the target WI-FI hotspot. In addition, detection waiting timeout duration may be set to determine whether the response code returned by the target WI-FI hotspot is received within the detection waiting timeout duration. The server sends the response code to the target WI-FI hotspot after receiving the detection request sent by the target WI-FI hotspot.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (20210235370) in view of Prabhakar (20210195439).
Regarding claim 2, Yang et al disclose, to help a user use the mobile communications terminal to connect to a wireless local area network (WLAN) for Internet surfing, more and more WI-FI, hotspots are being deployed in many public places such as an airport and a restaurant (¶ 0003, 0063, fig. 1), when a user enters an area, and a WLAN function of a terminal of the user is enabled, the terminal may scan a WI-FI hotspot in the area to obtain all WI-FI hotspots by means of scanning, then select, from all the WI-FI hotspots obtained by means of scanning, an Internet-accessible hotspot in which the terminal can normally access the Internet after being connected to the Internet-accessible hotspot (¶ 0008, 0094), and determine whether a detection result is correct, the terminal may compare the detection result with a historical detection record after determining the network type of the target WI-FI hotspot, the network type is recorded three times or more in a historical record (¶ 0135-0136).
Yang et al does not specifically disclose wireless access point to access the remote network, the highest usage being longest overall duration of time of the mobile communication device connecting with respective wireless access point of the multiple wireless access points while present in the first geographical region.
In the same field of endeavor, Prabhakar discloses, wireless access point to access the remote network, the highest usage being longest overall duration of time of the mobile communication device connecting with respective wireless access point of the multiple wireless access points while present in the first geographical region (¶ 0138). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Yang et al by specifically adding feature in order to enhance system performance to improving signaling overhead the device can be easily and safely communicated with the user terminal in multiple wireless access points and identifiable information data is managed and handled to minimize risks of unintentional or unauthorized access or use as taught by Prabhakar.
Claims 8, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (20210235370) in view of Shim (20190029069).
Regarding claims 8 and 20, Yang et al disclose, to help a user use the mobile communications terminal to connect to a wireless local area network (WLAN) for Internet surfing, more and more WI-FI, hotspots are being deployed in many public places such as an airport and a restaurant (¶ 0003, 0063, fig. 1), when a user enters an area, and a WLAN function of a terminal of the user is enabled, the terminal may scan a WI-FI hotspot in the area to obtain all WI-FI hotspots by means of scanning, then select, from all the WI-FI hotspots obtained by means of scanning, an Internet-accessible hotspot in which the terminal can normally access the Internet after being connected to the Internet-accessible hotspot (¶ 0008, 0094), and determine whether a detection result is correct, the terminal may compare the detection result with a historical detection record after determining the network type of the target WI-FI hotspot, the network type is recorded three times or more in a historical record (¶ 0135-0136).
Yang et al does not specifically disclose home and work network.
In the same field of endeavor, Shim discloses, home and work network (¶ 0075- 0076, fig. 3). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Yang et al by specifically adding feature in order to enhance system performance to improving signaling overhead the device can be easily and safely communicated with the user terminal in multiple wireless access points as taught by Shim.
Claims 9-10, 12, 15, 21-22, 24 and 28-36 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (20210235370) in view of Cambridge et al (20210302592).
Regarding claims 9, 21, 28, 34, Yang et al disclose, to help a user use the mobile communications terminal to connect to a wireless local area network (WLAN) for Internet surfing, more and more WI-FI, hotspots are being deployed in many public places such as an airport and a restaurant (¶ 0003, 0063, fig. 1), when a user enters an area, and a WLAN function of a terminal of the user is enabled, the terminal may scan a WI-FI hotspot in the area to obtain all WI-FI hotspots by means of scanning, then select, from all the WI-FI hotspots obtained by means of scanning, an Internet-accessible hotspot in which the terminal can normally access the Internet after being connected to the Internet-accessible hotspot (¶ 0008, 0094), and determine whether a detection result is correct, the terminal may compare the detection result with a historical detection record after determining the network type of the target WI-FI hotspot, the network type is recorded three times or more in a historical record (¶ 0135-0136).
Yang et al does not specifically disclose window of time.
In the same field of endeavor, Cambridge et al discloses, home and work network (¶ 0046, 0071 and 0078). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Yang et al by specifically adding feature in order to enhance system performance to improving user experience with respect to the wireless network, and hence improving the user's experience with the wireless networks in an efficient manner as taught by Cambridge et al.
Regarding claims 10, 15, 22,  29-30, 32, 35, Yang et al disclose, to help a user use the mobile communications terminal to connect to a wireless local area network (WLAN) for Internet surfing, more and more WI-FI, hotspots are being deployed in many public places such as an airport and a restaurant (¶ 0003, 0063, fig. 1), when a user enters an area, and a WLAN function of a terminal of the user is enabled, the terminal may scan a WI-FI hotspot in the area to obtain all WI-FI hotspots by means of scanning, then select, from all the WI-FI hotspots obtained by means of scanning, an Internet-accessible hotspot in which the terminal can normally access the Internet after being connected to the Internet-accessible hotspot (¶ 0008, 0094), and determine whether a detection result is correct, the terminal may compare the detection result with a historical detection record after determining the network type of the target WI-FI hotspot, the network type is recorded three times or more in a historical record (¶ 0135-0136).
Yang et al does not specifically disclose utilize time of day information.
In the same field of endeavor, Cambridge et al discloses, home and work network (¶ 0046, 0071 and 0078). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Yang et al by specifically adding feature in order to enhance system performance to improving user experience with respect to the wireless network, and hence improving the user's experience with the wireless networks in an efficient manner as taught by Cambridge et al.
Regarding claims 12, 24, 31, 33, 36, Yang et al disclose, to help a user use the mobile communications terminal to connect to a wireless local area network (WLAN) for Internet surfing, more and more WI-FI, hotspots are being deployed in many public places such as an airport and a restaurant (¶ 0003, 0063, fig. 1), when a user enters an area, and a WLAN function of a terminal of the user is enabled, the terminal may scan a WI-FI hotspot in the area to obtain all WI-FI hotspots by means of scanning, then select, from all the WI-FI hotspots obtained by means of scanning, an Internet-accessible hotspot in which the terminal can normally access the Internet after being connected to the Internet-accessible hotspot (¶ 0008, 0094), and determine whether a detection result is correct, the terminal may compare the detection result with a historical detection record after determining the network type of the target WI-FI hotspot, the network type is recorded three times or more in a historical record (¶ 0135-0136).
Yang et al does not specifically disclose determine a location of the default wireless access point based on the different times.
In the same field of endeavor, Cambridge et al discloses, determine a location (¶ 0028-0029) of the wireless access point based on the different times (¶ 0046, 0071, 0078). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Yang et al by specifically adding feature in order to enhance system performance to the WAP is provided with a user interface to allow the users to easily and quickly identify WAP reputations of the wireless access ports in the network, thus providing the user with an efficient and user-friendly user interface for searching for reputations for wireless networks within the network in a reliable manner as taught by Cambridge et al.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAWAR IQBAL/Primary Examiner, Art Unit 2643